REASONS FOR ALLOWANCE

Claims 1-2, 5-10, 13-17 and 20-21 are pending in this application.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites the limitation “generating a one-time password at the data storage device in response to receiving the suspend command, receipt of the one-time password at the data storage device is required to transition operation of the data storage device from the energy saving state to a normal operating state, wherein the one-time password is invalidated upon transition from the energy saving state to the normal operating state; 
initiating an interrupt for storing the one-time password at the data storage device; sending an acknowledgment of the receipt of the suspend command and providing the one-time password to a process executing at the information handling system; 
storing, by the process, the provided one-time password at a memory device at the information handling system”
Said limitation is taught by the specification of the instant application as originally filed at least at [P. 0021-25 and FIGs. 3 and 4].  Said limitations, in combination with the other recited limitations of claim 1, are not taught or suggested by the prior art of record.
The closest prior art of record includes: 
Hildebrand et al. (U.S. PGPub No. 2017/0177870) which teaches generating a temporally unique value associated with a deep sleep state, storing the unique value in two different memories, using the wakeup code to resume operations but does not teach a data storage device generating the unique value, initiating an interrupt to store the unique value or deleting the unique value upon resumption of operations. 
Hans et al. (U.S. PGPub No. 2019/0377585) which teaches generating and storing a resume token at a data storage device, receiving and acknowledging a suspend request but does not teach an executing process storing the resume token in a memory, initiating an 
Lu et al. (U.S. PGPub No. 2017/0293751) which teaches generating a one-time password, generating an interrupt then entering sleep mode with an associated key but does not teach comparing the one-time password with an entered password in order to resume operation, generating the associated key at data storage device, storing the associated key in data storage device and memory, or the data storage device generating the one-time password.
Zmudzinski et al. (U.S. PGPub No. 2014/0006799) which teaches generating an interrupt to activate a sleep state, storing a hashed password associated with the sleep state, and using the hashed password to resume from sleep state but does not teach the storage device generating and storing the hashed password, transmitting the hashed password to a process, which stores the hashed password in memory. 
Kudo et al. (U.S. PGPub No. 2010/0125908) which teaches deleting a saved password after determining the password entered during the resume from suspend operation matches but does not teach the storage device generating and storing the password, initiating an interrupt to store the password, transmitting the password to a process, which stores the password in memory.
Claims 2, 5-8 and 21 depend from claim 1, and are considered allowable for at least the same reasons as claim 1.
Claim 9 contains similar limitations to claim 1, and is considered allowable for at least the same reasons as claim 1. Claims 10, 13-15 depend from claim 9, and are considered allowable for at least the same reasons as claim 9.
Claim 16 contains similar limitations to claim 1, and is considered allowable for at least the same reasons as claim 1. Claims 17 and 20 depend from claim 16, and are considered allowable for at least the same reasons as claim 16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE WU whose telephone number is (571)272-0257.  The examiner can normally be reached on 11a-8p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571)272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE WU/           Examiner, Art Unit 2133